DETAILED ACTION

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mark Joy on September 14, 2021.
The application has been amended as follows: 
15. (Currently amended) A method for encoding or decoding a frame of a video, the method comprising:
reconstructing the frame of the video to render a reconstructed frame;
determining a set of one or more filter parameters; and 
filtering, in a pixel domain and a frequency domain, a block of the reconstructed frame based on the determined set of filter parameters to obtain a filtered block of the frame, 

            
                
                    
                        T
                    
                    
                        i
                    
                
            
                    
                
                    
                        T
                    
                    
                        i
                    
                
            
        
            
                
                    
                        T
                    
                    
                        i
                    
                
            
                    
                
                    
                        t
                        f
                    
                    
                        v
                        w
                    
                    
                        i
                    
                
            
                    
                
                    
                        t
                        f
                    
                    
                        v
                        w
                    
                    
                        i
                    
                
                 
            
                    
                
                    
                        T
                    
                    
                        i
                    
                
            
        
            
                
                    
                        t
                        f
                    
                    
                        v
                        w
                    
                    
                        i
                    
                
            
        
wherein the filtering a block of the reconstructed frame comprises performing, for the block of the reconstructed frame:
determining a group of pixel-domain patches that are similar to the block,
determining first parameters based on the group of pixel-domain patches,
determining second parameters based on signaling information of the block,
performing collaborative filtering of the group of pixel-domain patches in the frequency domain to obtain a group of filtered pixel-domain patches, and
performing collaborative filtering of the filtered pixel-domain patches in pixel domain along pixel-domain patches with same spatial coordinates from different groups.

Allowable Subject Matter
Claim(s) 1 – 4 and 9 - 20 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Fu et al (US 2010/0074330) in view of Narroschke et al (US 9,712,846), teaches a method for encoding or decoding a frame of a video, the method comprising: reconstructing the frame of the video to render a reconstructed frame; determining a set of one or more filter parameters; and  filtering, in a pixel domain and a frequency domain, a block of the reconstructed frame based on the determined set of filter parameters to obtain a filtered block of the frame, wherein the filtering a block of the reconstructed frame comprises performing, for the block of the reconstructed frame: determining a group of pixel-domain patches that are similar to the block.  However, the closest prior art does not teach determining first parameters based on the group of pixel-domain patches, determining second parameters based on signaling information of the block, performing collaborative filtering of the group of pixel-domain patches in the frequency domain to obtain a group of filtered pixel-domain patches, and performing collaborative filtering of the filtered pixel-domain patches in pixel domain along pixel-domain patches with same spatial coordinates from different groups.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487